                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      November 23, 2020

BY ECF
The Honorable Nelson S. Román
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. David Kaufman, 20 Cr. 577 (UA)

Dear Judge Román:

       The defendant, David Kaufman, was arraigned in this matter on November 10, 2020, before
Magistrate Judge Andrew E. Krause. At the arraignment, Judge Krause excluded time under the
Speedy Trial Act between November 10 and November 24, 2020. Due to current COVID-19
scheduling protocols, an initial conference is scheduled to take place on either November 30, 2020,
or December 4, 2020, the date of which is currently pending approval by the Clerk’s Office.

        With the defense’s consent, the Government respectfully requests that the Court exclude
time under the Speedy Trial Act, 18 U.S.C. § 1361(h)(7), from November 24, 2020, through
December 4, 2020. The Government began producing discovery in this matter on November 18,
2020, and the parties are engaged in discussions regarding a potential pretrial disposition for the
case. The exclusion of time is thus in the interests of justice because it will allow the defense to
review discovery, the Government to continue producing discovery, and the parties to discuss a
potential pretrial disposition for the case. In addition, the Court’s current scheduling protocols are
for the benefit of the public’s health and safety. A proposed order is attached.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                       By:     /s/
                                               Jane Kim
                                               Assistant United States Attorney
                                               (212) 637-2038

cc:    Michael Burke, Esq. (by Email)
